Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 1 of 13




                       ([KLELW%
        Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 2 of 13



                                                                   Page 1

 1
 2      UNITED STATES DISTRICT COURT
 3      FOR THE DISTRICT OF COLUMBIA
 4      ------------------------------------------- x
        STATE OF NEW YORK, et. al.,
 5
                                  Plaintiffs,
 6
                    -against-
 7
        DONALD J. TRUMP, in his official capacity as
 8      President of the United States, et al.,
 9                                Defendants.
10      ------------------------------------------ x
11
12
13                        October 15, 2020
                          8:32 a.m.
14
15
16
17
18                  VIRTUAL ZOOM DEPOSITION of ROBERT
19      CINTRON, taken pursuant to Notice, held via
20      Zoom before Fran Insley, a Notary Public of the
21      States of New York and New Jersey.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
    Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 3 of 13


                                                    Page 2                                                              Page 4
 1                                                            1
 2 A P P E A R A N C E S:
 3     BURGESS, BERG & ANDROPHY                               2   --------------- I N D E X -----------------
 4         Attorneys for Plaintiffs in                        3   WITNESS              EXAMINATION BY            PAGE
           Richardson v Trump Case                            4   ROBERT CINTRON MS. FAJANA                        5
 5
           120 West 45th Street, 38th Floor                   5                 MS. CHUNG               161
 6         New York, New York 10036                           6   -------------E X H I B I T S----------------
 7     BY: EMILY BURGESS, ESQ.                                7   CINTRON            DESCRIPTION               PAGE
           Phone: (646) 766-0080
 8         eburgess@bafirm.com                                8   Exhibit 1 PLAINTIFF'S NOTICE OF
 9                                                                        DEPOSITION                      12
10     NJ OFFICE OF THE ATTORNEY GENERAL                      9
11         Attorneys for Defendants
12         P.O. BOX 112                                      10 Exhibit 2 POSTAL SERVICES JULY 2020
           Trenton, New Jersey 08625-0112                             GUIDANCE ON ADHERING TO
13                                                           11       TRANSPORTATION SERVICES                44
       BY: ESTELLE A. BRONSTEIN, ESQ.
14              -and-                                        12 Exhibit 3 COURT DOCUMENT                   72
           MELISSA MEDOWAY, ESQUIRE                          13 Exhibit 4 ORDER                   73
15         Phone: (609) 292-4925
           estelle.bronstein@law.njoag.gov
                                                             14 Exhibit 5 CLARIFYING OPERATIONAL
16                                                                    INSTRUCTIONS                  77
17     STATE OF NEW YORK, OFFICE OF THE                      15
       ATTORNEY GENERAL
18
                                                             16 Exhibit 6 MANDATORY STANDARD-UPTALK               85
19         28 Liberty Street                                 17 Exhibit 7 ADDITIONAL RESOURCES FOR
           New York, New York 10028                                   ELECTION MAIL                 96
20
       BY: MORENIKE FAJANA, ESQ.
                                                             18
21              -and-                                        19 Exhibit 8 NUMBER OF POSTAL LATE TRIPS 119
           ALEX FINKELSTEIN, ESQ.                            20 Exhibit 9 NUMBER OF EXTRA TRIPS               124
22              -and-
           MATTHEW COLANGELO, ESQ.
                                                             21 Exhibit 10 SERVICE PERFORMANCE DATASET 129
23              -and-                                        22 Exhibit 11 EXCEL SHEET                 162
           DANIELA NOGUERIA, ESQ.                            23    (Exhibits retained by Ms. Fajana.)
24         Phone: (212) 453-0786
           morenike.fajana@ag.ny.gov                         24
25                                                           25
                                                    Page 3                                                              Page 5
 1
 2 APPEARANCES CONT'D:
                                                              1               Cintron - Fajana
 3    ATTORNEY COMMERCIAL AND APPELLATE                       2   R O B E R T C I N T R O N,
      LITIGATION
 4                                                            3      having been first duly sworn by the
 5
          Attorneys for United States
          Postal Service
                                                              4      Notary Public, was examined and
 6        475 L'Enfant Plaza, SW                              5      testified as follows:
          Washington, DC 20260
 7                                                            6   EXAMINATION BY MS. FAJANA:
 8
      BY: WENDY A. HARRIS, ESQ.
              -and-
                                                              7      Q. Good morning. We are now on the
          ALICE COVINGTON, ESQ.                               8   record. Today is October 15, 2020 and the time
 9            -and-
          STEPHAN J. BOARDMAN, ESQ.                           9   right now is 8:32 a.m.
10        Phone: (202) 268-8515                              10          Can the witness please state your
          wendy.a.harris@usps.gov
11                                                           11   name and work address?
12
13
      COVINGTON & BURLING, LLP
                                                             12      A. My name is Robert Cintron. The
          Attorneys for Plaintiffs Vote                      13   address is 475 L'Enfant Plaza, Washington, D.C.
14        Forward v. DeJoy
15                                                           14      Q. Thank you. My name is Morenike
16
          The New York Times Building
          620 Eighth Avenue
                                                             15   Fajana. I work for the New York State of the
          New York, New York 10018-1405                      16   Attorney General. My office represents the
17
      BY: HABIN CHUNG, ESQ.                                  17   State of New York in New York v. Trump
18        Phone: (212) 841-1247
          hchung@cov.com
                                                             18   20-CV-2340 in the District Court for the
19                                                           19   District of Columbia. We also have counsel
20    U.S. DEPARTMENT OF JUSTICE, CIVIL
      DIVISION                                               20   from my office participating in person and by
21
          Attorneys for Defendants
                                                             21   video. Can other counsel for the State of New
22                                                           22   York please announce themselves?
          1100 L Street NW
23        Washington, D.C. 20005
                                                             23          MR. COLANGELO: Good morning.
24    BY: ALEXIS J. ECHOLS, ESQ.                             24      Matthew Colangelo from the New York
          Phone: (202) 514-5108
25        alex.j.echols@usdoj.gov                            25      Attorney General's office.
                                                                                                          2 (Pages 2 - 5)
                                              Veritext Legal Solutions
212-267-6868                                                                                              516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 4 of 13


                                                Page 10                                                  Page 12
 1               Cintron - Fajana                          1               Cintron - Fajana
 2      A. I did.                                          2           MS. FAJANA: Alex, could you please
 3      Q. For how long?                                   3      display Tab 1. Can we please mark this as
 4      A. I don't know. Maybe an hour before              4      Exhibit 1.
 5   this deposition.                                      5           (Whereupon document was marked
 6      Q. And was anyone else present during              6      Exhibit 1 for identification as of this
 7   that meeting?                                         7      date.)
 8      A. Just attorneys.                                 8      Q. Mr. Cintron, are you able to view
 9          MS. FAJANA: Counsel, to the extent             9   this document?
10      that Mr. Cintron reviewed documents that          10      A. I am.
11      have not already been produced, I would           11           MS. FAJANA: Alex, can you please
12      ask that they be produced to plaintiff's          12      scroll through so that the witness can
13      counsel.                                          13      review the entire document?
14          MS. ECHOLS: Okay.                             14      A. (Witness reviewing document.)
15      Q. Mr. Cintron, other than your                   15      Q. Mr. Cintron, are you familiar with
16   attorneys, have you spoken with anyone else as       16   this document?
17   preparation for today's deposition?                  17      A. Yes.
18      A. No.                                            18      Q. Have you seen it before?
19      Q. All right. And are you taking any              19      A. Yes.
20   medications or do you have any condition that        20      Q. When was the last time you saw it?
21   could prevent you from giving full, complete,        21      A. Yesterday, today. I looked at a
22   and truthful answers to my questions today?          22   few. Like I said, looked at a few documents.
23      A. No.                                            23   This, I probably would have seen yesterday.
24      Q. Is there any other reason why you              24      Q. Okay.
25   could not provide your best and most accurate        25           MS. FAJANA: Alex, can you please
                                                Page 11                                                  Page 13
 1                Cintron - Fajana                         1                Cintron - Fajana
 2   testimony today?                                      2       turn to page 3 so that we can take a look
 3       A. No.                                            3       at topic number 2.
 4       Q. Mr. Cintron, do you have any                   4       Q. All right. So turning to topic 2.
 5   questions for me before we proceed?                   5   Per an agreement with your attorneys, I will be
 6       A. I do not.                                      6   asking you questions in your capacity as a
 7       Q. So do you understand that you are              7   30(b)(6) witness on topic 2. Are you prepared
 8   being deposed today as part of a lawsuit that         8   to discuss topic 2 today?
 9   the State of New York and other localities            9       A. Sure, yes.
10   filed against the United States Postal Service       10           MS. FAJANA: Alex, can you please
11   and other defendants?                                11       display Tab 2. Actually, Alex, can you
12       A. Yes.                                          12       take down Tab 2.
13       Q. Do you understand that you are also           13       Q. All right. So, Mr. Cintron,
14   being deposed as part of a lawsuit that Vote         14   although today's deposition is a hybrid,
15   Forward and other plaintiffs filed against the       15   30(b)(6) and 30(b)(1) deposition, I will be
16   United States Postal Service and other               16   asking you questions in your capacity as a
17   defendants?                                          17   30(b)(6) witness, meaning as a witness on
18       A. Yes.                                          18   behalf of the Postal Service unless I otherwise
19       Q. What do you understand these                  19   state. Is that understood?
20   lawsuits to be about?                                20       A. Yes.
21       A. Generally, about the slowing of mail          21       Q. So, Mr. Cintron, how does the Postal
22   that might impact the elections, the                 22   Service define transportation schedules?
23   initiatives that have been in place over the         23       A. We have a set of schedules that are
24   last several months that could also impact           24   determined based on operating plans. So there
25   those elections.                                     25   is a lot of different transportation schedules.
                                                                                             4 (Pages 10 - 13)
                                         Veritext Legal Solutions
212-267-6868                                                                                    516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 5 of 13


                                             Page 22                                                   Page 24
 1                 Cintron - Fajana                     1               Cintron - Fajana
 2   something operating outside the operating plant    2       Q. Do you recall what the substance was
 3   over and above what transportation changes         3   of any of those presentations?
 4   would be. This would be more around changes        4       A. As it related to lates and extras?
 5   that we are making to an actual schedule for       5       Q. Yes.
 6   some -- some reason, either we are optimizing      6       A. Yes. It would have been around --
 7   something or a minor change that would have        7   it would have been area performance, so it
 8   occurred.                                          8   would have been reflecting a number of lates
 9       Q. Okay. So you mentioned adhering to          9   that they would have been running. It would
10   transportation schedules. So has the Postal       10   have reflected the amount of extras they were
11   Service ever issued any guidance about the need   11   running, cost. It could have had items like
12   to adhere to transportation schedules?            12   surface impacts as a result of running them, so
13       A. I would say over the last two years        13   those types of items would have been -- would
14   it's kind of been a focal point of mine in my     14   have been in presentations and discussions with
15   previous job and now in this position. We had     15   the Area Vice Presidents.
16   many, what I would call initiatives with --       16       Q. And how did you obtain that
17   back then, what were the seven areas. So via      17   information regarding the number of lates and
18   what I would call were Area Vice President        18   extras in different areas?
19   telecoms where I would -- I would be presenting   19       A. We use our systems, our
20   initiatives that we were working on.              20   transportation systems. So we scan mail. We
21           It's been my area of focus both for       21   record. So we know when -- you know, we know
22   lates and extras in the network over the last     22   what a schedule is. Again, schedules don't
23   couple of years. In terms of something            23   change or they are prescribed in the system.
24   official, different than if you're referencing    24          When somebody scans a trailer -- and
25   the, you know, July documents that, from my       25   an example, we scan every trailer that departs
                                             Page 23                                                   Page 25
 1               Cintron - Fajana                     1                  Cintron - Fajana
 2   perspective, it's the first time we've issued    2     the facility. So if it was scheduled to leave
 3   something like that, but there is certainly      3     at 3:00 o'clock and it departed at 3:15,
 4   been focus around the elimination of             4     then -- then it's late, and that's how we would
 5   unnecessary lates and extras.                    5     know. If there is a truck that is running in
 6       Q. Just to ask a follow-up question,         6     the system that is not scheduled to run and
 7   when you say "area telecon," is that             7     it's extra service, then it would be flagged
 8   teleconferences with area vice presidents?       8     as -- as running as an extra truck down the
 9       A. Yes.                                      9     road.
10       Q. And so over the last two years you       10          Q. And are there any separate tracking
11   had -- how many conferences would you say that 11      protocols for lates and extras, or how do you
12   you had where you made a presentation about 12         actually access that information from the
13   late and extra trips?                           13     system?
14       A. Good question. Over the last two         14          A. I'm not the techy guy, but I mean,
15   years, I don't know, might be -- I would be     15     we pull it out of the system. So again,
16   guessing. I'd say roughly seven or eight times 16      they're -- they're flagged in our
17   we met monthly. So just depending on what the 17       transportation system, so we just know the
18   subject was that we were focusing on that       18     difference between an extra or -- or regularly
19   month, but I probably would say six to seven    19     scheduled transportation. So we have a group
20   times is probably a good -- good number, maybe. 20     of analytical folks that would generate that
21       Q. And who participated in developing       21     data.
22   those presentations with you?                   22          Q. And was there any other data that
23       A. I would, my staff. There'd be            23     you reviewed as you prepared these
24   people on my staff that would develop those -- 24      presentations at the AVP Telecons about lates
25   those slides.                                   25     and extras?
                                                                                           7 (Pages 22 - 25)
                                       Veritext Legal Solutions
212-267-6868                                                                                  516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 6 of 13


                                              Page 74                                                 Page 76
 1               Cintron - Fajana                     1                   Cintron - Fajana
 2   you familiar with this document?                 2          Q. When -- you said you made that clear
 3       A. I don't know if I've actually seen        3      that late trips and extra trips were not
 4   the document itself. I'm not positive. I         4      banned, and how did you make that clear to
 5   looked at too many.                              5      employees or how was that made clear?
 6       Q. Do you otherwise know what this           6          A. Yeah. Memos have come out that, you
 7   document is?                                     7      know, that say that, that we have not -- not
 8       A. Yes. I mean, if you scroll again,         8      banned the use of extras and lates.
 9   it looks like it's the ordering -- go back       9          Q. Do you recall the date that any
10   there. You went a little too fast. Just         10      particular memo was released?
11   enforcing the postal policy changes.            11          A. You could produce them. I don't --
12       Q. Do you know whether any changes were 12          I mean, right off the top, I don't know -- I
13   made to the Cintron guidelines following the    13      wouldn't know the dates.
14   issuance of this order?                         14          Q. Do you know the substance of any
15       A. No, because the guidelines again,        15      particular memo that was issued regarding the
16   permitted you to run extra and late service, so 16      ability of postal employees to continue running
17   we did not want to impact or create confusion, 17       lates and extras?
18   right. So the guidelines tell you to run        18          A. Again, I think what we've said in
19   extras and lates.                               19      different documents again that we have not
20       Q. Okay. So since the date that this        20      banned the use of lates and extra service.
21   order was issued, has the Postal Service given 21       Those decisions again, made at the front-line
22   any additional guidance regarding the Cintron 22        level when appropriate to do so.
23   or Cintron, excuse me, guidelines?              23          Q. So it's fair to say then that the
24       A. That I'm aware of, Cintron               24      Cintron guidelines remain in effect at the
25   guidelines, no, because again, the guidelines   25      Postal Service?
                                              Page 75                                                 Page 77
 1                Cintron - Fajana                       1                Cintron - Fajana
 2   are telling you to run extras and lates. So as      2       A. They do.
 3   it relates to making sure that, to the extent       3           MS. ECHOLS: Objection, vague. Go
 4   possible, there was no -- you know, overtime is     4       ahead. You can answer.
 5   not restricted, late trips and extras have          5       A. They do. They are in effect.
 6   never been banned, right, we made that clear to     6       Q. Okay.
 7   the organization. They've never been banned.        7           MS. FAJANA: Alex, could you please
 8   We do it. We've been doing it. We still do it       8       display Tab 7. Let's mark this as
 9   today. The guidelines do not stop you from          9       Exhibit 5. Can you please scroll through
10   running extras or lates. You know the same         10       for the witness?
11   with the overtime. The same with any kind of       11           (Whereupon document was marked
12   closures. The same with -- you know, in fact,      12       Exhibit 5 for identification as of this
13   as it related to transportation, you know, one     13       date.)
14   of the things we said again, we're -- we're        14       A. (Witness reviewing document.)
15   going to run extra service in order to make        15       Q. Mr. Cintron, are you familiar with
16   sure that there are no impacts to election         16   this document?
17   mail. So again, the guidelines, we don't           17       A. Yes, it looks familiar.
18   believe are in conflict with this as they are      18       Q. Have you seen it before?
19   telling to run the extra service. It actually      19       A. I have.
20   preserves to make sure that we do not have         20       Q. And when is the last time that you
21   service disruption.                                21   saw this document?
22       Q. And when you say you made that clear        22       A. I don't recollect the last time I
23   to employees, how did you make that clear?         23   looked at it. It came out in September. I'm
24       A. I'm not sure I understand the "made         24   not sure the last time I would have looked at
25   clear."                                            25   it.
                                                                                         20 (Pages 74 - 77)
                                        Veritext Legal Solutions
212-267-6868                                                                                  516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 7 of 13


                                                Page 90                                                 Page 92
 1                 Cintron - Fajana                        1                Cintron - Fajana
 2   decisions on an every day basis. The                  2   reasons that you would. The guidelines serve
 3   guidelines are there to help them out if there        3   as a purpose to try to clarify if there is any
 4   is any confusion as to when you should do it.         4   confusion.
 5       Q. To be clear, what I'm asking is how            5           Again, we're -- it makes absolutely
 6   supervisors and managers understand what terms        6   no operational sense for us to run a truck at
 7   mean in Postal Service memoranda and guidance.        7   3:00 o'clock in the morning to pick up mail
 8   So I'm not trying to -- I don't know what they        8   that we can do nothing with until the next day,
 9   mean because it's just not clear to me, so I'm        9   and we have a piece of transportation that is
10   trying to understand what other resources,           10   going to run behind it to pick it up. It's not
11   managers, and supervisors may use in order to        11   going to cost the organization money, that
12   define some of the terms here.                       12   would be a good, smart operational decision to
13       A. I would say, generally speaking,              13   make.
14   most of it is experience. We have a lot of           14           And so as I -- you know, again, I'm
15   managers that have been in this organization         15   generalizing that we have a lot of talent in
16   doing their jobs for a very long time. They          16   the organization, and there is certainly going
17   truly understand service standards, service          17   to be places where we've got somebody who is
18   commitments, operating plans, transportation         18   maybe newer at her job who needs to take a look
19   schedules and the impact of decisions we make        19   at the guidelines to understand because they
20   every day.                                           20   may not know that decision. So we didn't pull
21           And so I would say that again,               21   those out because again, they authorized them
22   they're -- it's not like there is this other --      22   to do it but it helps to clarify if there is
23   I'm not -- I'm not sure that there are people        23   any confusion when I should or not do
24   that are trying to interpret this any different      24   something.
25   than what -- that what's it meant to do. We've       25           And again, understand that these
                                                Page 91                                                 Page 93
 1                 Cintron - Fajana                        1                Cintron - Fajana
 2   got them running very large facilities and            2   folks in a lot of cases are not making these
 3   operations in the field and I think that they         3   decisions on their own. You know, we have a
 4   understand -- they would understand what this         4   whole plant that is running. It could very
 5   is telling them.                                      5   well be in a plant that they're asking for
 6            I think that's why it starts out             6   guidance from their -- from their manager, a
 7   with the idea that we have not banned them. So        7   co-fellow supervisor, they are calling the down
 8   we are not telling them we're not -- we're not        8   stream Post Master. There is a lot of activity
 9   telling you don't run them. We are. But it's          9   that happens in an operation that runs 24/7.
10   got to be reasonable to able to make timely          10       Q. So you mentioned some confusion
11   delivery. There's just some decisions you --         11   earlier, and I just want to be clear on who was
12   you're just not going to make and we count on        12   confused at the time before the Cintron
13   those people having some business acumen that        13   guidelines were issued.
14   allows them to understand the difference of          14       A. The only confusion I'm aware of are
15   when you do and don't do that.                       15   the people that I mentioned before, and when I
16       Q. So if managers and supervisors, you           16   say "confusion," I don't know if that was the
17   know, rely on their individual experience and        17   best word. They wanted clarity. So we went to
18   expertise to determine whether late trips or         18   a presentation. The presentation said no
19   extra trips are necessary, then why were the         19   lates. That's not what we meant. In fact,
20   Cintron guidelines issued?                           20   five of the Area Vice Presidents never called
21       A. Because in some cases people made             21   me. It's clear to them, but we had a couple
22   decisions that were not -- that did not make         22   that had questions. What does -- you know,
23   sense, right. So that's why I said we have not       23   what does it mean for this? So are you saying
24   rescinded the guidelines. There are reasons          24   we can't pick up mail from THS? No, no, that's
25   why you would not run an extra. There are many       25   not what we said.
                                                                                           24 (Pages 90 - 93)
                                         Veritext Legal Solutions
212-267-6868                                                                                   516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 8 of 13


                                               Page 118                                                Page 120
 1                 Cintron - Fajana                        1              Cintron - Fajana
 2   a schedule. What our focus has been is we             2   load.
 3   would much rather that we take the failure            3       Q. What does percent load mean here?
 4   there, the 10 percent, at that point in time,         4       A. That would be the amount of -- it
 5   than to try -- again, these are heroic efforts.       5   equates a number of containers that are on the
 6           The people at the Postal Service,             6   trailer so if we can get 24 containers on a
 7   they are very focused. Again, and this has            7   truck and we have 12, it's a 50 percent load.
 8   been a long-aged issue with our people, right.        8       Q. How does that relate to the number
 9   They are trying to get every piece every day.         9   of late trips?
10   So they want to get every piece on the truck         10       A. It's just tracking based on those
11   and don't always understand that the truck,          11   late trips what that percent load was on them.
12   when it gets to its destination where it's           12   I'm not sure what you mean by how does it
13   going, may not making it there timely and now        13   relate. It's only that percentage for those
14   you're bringing the mail back. That is why we        14   particular trips it ran that week.
15   need to run on a plan. The truck would have          15       Q. Okay, understood.
16   left at 90 percent. It would have made the air       16           MS. FAJANA: Alex, can we turn to
17   stop. And yeah, we would have had some delayed       17       the last page, please. Can we scroll down
18   mail. We would have had some. It would have          18       to the bottom?
19   been a small pile sitting in the plant. We           19       Q. So this reflects late trips for the
20   held it a little too long and then it got            20   past few weeks. It appears to be the most
21   refused. Those are real scenarios that have          21   recent data available based on what is in this
22   been happening every day for a very long time.       22   document. I think you mentioned already that
23   So our focus is to reduce that from happening.       23   we have data up until October 11th; is that
24           MS. FAJANA: Fran, can we take a ten          24   correct?
25       minute break, please. We will be back at         25       A. Yes.
                                               Page 119                                                Page 121
 1              Cintron - Fajana                           1                Cintron - Fajana
 2       11:12.                                            2       Q. How many late trips were taken on
 3           (Time noted: 11:02 a.m.)                      3   October 11th based on this document?
 4           (Brief recess taken.)                         4       A. It would have been for the week
 5           (Time noted: 11:13 a.m.)                      5   7/14. So what is today's date? So the 11th,
 6           MS. FAJANA: Can we please go back             6   our week starts, so that would have been
 7       on the record, Fran. Alex, can you please         7   through Sunday morning, starting Sunday
 8       display tab 12 and we can mark this as            8   morning -- no, actually, it's by day, not by
 9       Exhibit 8.                                        9   week. This is by day. So 7/14 on the 11th,
10           (Whereupon document was marked               10   Sunday.
11       Exhibit 8 for identification as of this          11       Q. Sunday, okay. So let's look at just
12       date.)                                           12   the month of October more generally. If you
13   BY MS. FAJANA:                                       13   could just take a look from October 1st through
14       Q. Mr. Cintron, are you familiar with            14   October 10th?
15   this document?                                       15       A. Yep.
16       A. Yes.                                          16       Q. And on average, how many late trips
17       Q. When was the last time that you saw           17   were taken per day in October 2020?
18   this document?                                       18       A. I mean on average I don't know.
19       A. I think this particular one might             19   1,700.
20   have been a few days ago, maybe Monday.              20       Q. I think we can say just between
21       Q. What does this document show?                 21   1,000 and 2,000, right, based on the variation;
22       A. This is the number of postal late             22   is that accurate to say?
23   trips that occurred between March 1st and            23       A. Sure.
24   October 11th and it's by week and so it shows        24       Q. Now, let's look at late trip data
25   number of late trips it ran and the percent          25   for earlier in the year. So can you please
                                                                                        31 (Pages 118 - 121)
                                         Veritext Legal Solutions
212-267-6868                                                                                    516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 9 of 13


                                              Page 122                                                Page 124
 1                Cintron - Fajana                        1               Cintron - Fajana
 2   scroll up to the June 1st row. So let's take a       2   before July 11, 2020?
 3   look at just June 1st through June 17th.             3      A. Absolutely.
 4   That's what is displayed on my screen and how        4           MS. FAJANA: Alex, can we please
 5   many late trips were taken on average during         5      look at tab 11 and we will mark this as
 6   this time period in the first half of June?          6      Exhibit 9.
 7       A. Four to 5,000.                                7           (Whereupon document was marked
 8            MS. FAJANA: Alex, can we now look           8      Exhibit 9 for identification as of this
 9       at the second half of June. So June 16th         9      date.)
10       or 17th through the 30th.                       10      Q. Mr. Cintron, are you familiar with
11       Q. What about for this time period in           11   this document?
12   the second half of June; how many late trips        12      A. Yes, that would be extras.
13   are there on average?                               13      Q. Have you seen this document before?
14       A. I mean on average it looks to still          14      A. I have.
15   be around 4,000.                                    15      Q. When did you last see it?
16       Q. So is it correct that there are              16      A. I would say in the last few days,
17   fewer late trips per day happening in October       17   maybe Monday.
18   as compared to per day in June of this year?        18           MS. FAJANA: Alex, can we please
19       A. Sure.                                        19      scroll through to the bottom.
20       Q. So now, let's move on to July and            20      Q. So looking at this time period
21   Alex, can we take a look at the 1st of July         21   again, the data that we have from October, so
22   through the 10th.                                   22   that's October 1st through October 11, 2020, on
23            So just up until July 10th, how many       23   average how many extra trips were being made
24   late trips are there on average per day during      24   during this time period?
25   the time period from July 1st to July 10th?         25      A. October looks like 500 to 1,700.
                                              Page 123                                                Page 125
 1                Cintron - Fajana                        1               Cintron - Fajana
 2       A. It appears to be 48, 4,900.                   2      Q. So let's look at just October 1st
 3       Q. So since there is some variation,             3   through October 10th.
 4   would it be fair to say that it's between 3 to       4      A. Okay.
 5   5,000 as well in early July?                         5      Q. And it seems like -- what would you
 6       A. Sure.                                         6   say the average was there if we look at just
 7       Q. Is it also correct that there are             7   the 1st through the 10th?
 8   fewer late trips per day now in October as           8      A. Five to 700.
 9   compared to early July?                              9      Q. So what accounts for this jump on
10       A. Yes.                                         10   October 11 in the number of extra trips?
11       Q. So now, let's look at -- starting            11      A. Holiday.
12   July 11th and look at the next couple of weeks.     12      Q. Which holiday?
13   So for the remainder of July. So if we could        13      A. Columbus Day.
14   scroll through and also look up until               14      Q. How does the Columbus Day holiday
15   July 31st.                                          15   relate to the number of extra trips?
16           So how would you characterize the           16      A. Usually around holidays we got a big
17   number of late trips happening at this time         17   push. We certainly did this holiday in terms
18   from July 11th through July 31st?                   18   of getting prepared and cleaned up, heading
19       A. 1,000 to 1,800.                              19   into one of the busiest weeks for us. So we
20       Q. Is it correct to say that that is            20   would have authorized a lot of extras. There
21   around the same rate as of right now in             21   was a lot of extra planning.
22   mid-October?                                        22           We ran operations on Sunday and
23       A. I believe it was.                            23   Monday. So there would have been a lot of
24       Q. Is it fair to say that the rate of           24   transportation wrapped around that. We would
25   late trips is significantly lower than it was       25   have seen that same escalation on the whole
                                                                                       32 (Pages 122 - 125)
                                        Veritext Legal Solutions
212-267-6868                                                                                  516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 10 of 13


                                              Page 126                                                  Page 128
 1               Cintron - Fajana                         1                Cintron - Fajana
 2   weekend. I think we may have run as many as          2       tab down. Thank you.
 3   1,800 trips on the 12th.                             3       Q. So we spoke earlier about service
 4      Q. 1,800 extra trips?                             4   standards and I just wanted to ask a few
 5      A. Yes.                                           5   follow-up questions about that, service
 6      Q. So can we take a look at the data              6   performance rather and impact on service.
 7   for September. So if we could scroll through?        7           So what are the current service
 8      A. Okay.                                          8   performance goals for first class mail?
 9      Q. What would you say is the average              9       A. We would have some different,
10   rate of extra trips in September?                   10   depending on the actual class that you are
11      A. Is there a certain range you want me          11   looking for. The particular service standard,
12   to pick? I mean it looks to be somewhere            12   there would be different goals if that's what
13   between five and 700.                               13   you are asking for the service standard itself?
14      Q. So is that around the same range as           14       Q. Yes, the service standard.
15   October?                                            15       A. Yes, first class overall would be
16      A. I mean if I exclude those other               16   96.
17   days, yes.                                          17       Q. And then you said 96/5?
18      Q. If you exclude the days where there           18       A. That could be for two day mail,
19   were increased extra trips due to the Columbus      19   first class, or two day overnight, three to
20   Day holiday?                                        20   five day. They all have a different target.
21      A. Right. Volumes pick up in October.            21       Q. So what is the standard for two day?
22   So yeah, we are starting to see that escalation     22       A. Two day would be 96/5.
23   now.                                                23       Q. What would be the standard for three
24           MS. FAJANA: So, Alex, can we scroll         24   day to five day?
25      to June. So that should be midway through        25       A. 95/2.
                                              Page 127                                                  Page 129
 1                Cintron - Fajana                        1               Cintron - Fajana
 2       this document. If you could just -- if we        2          MS. FAJANA: Alex, can you please
 3       could maybe slowly scroll through to the         3      display tab 13 and we will mark this as
 4       30th of June.                                    4      Exhibit 10.
 5       Q. Mr. Cintron, what would you say is            5          (Whereupon document was marked
 6   the average rate of extra trips per day from         6      Exhibit 10 for identification as of this
 7   June 2020?                                           7      date.)
 8       A. It looks like 21 to 2,400.                    8      Q. Mr. Cintron, are you familiar with
 9       Q. Now, let's keep going and let's look          9   this document?
10   at early July, July 1st through July 10th. Is       10      A. I am.
11   that rate about the same as it was in June?         11      Q. Have you seen it before?
12       A. Through July 10th, yeah, maybe, I            12      A. Sometime in the last several weeks,
13   guess. It's 1,900 to 2,300.                         13   yes.
14       Q. So is it correct that there are              14          MS. FAJANA: Actually, Alex, can you
15   fewer extra trips now as compared to the month      15      scroll down so we can see the last row on
16   of June and the first half of July?                 16      this page?
17       A. Yes.                                         17      Q. So do you know when you last saw
18       Q. So now, let's keep going and look            18   this particular dataset that has data through
19   later in July, starting from the 10th and going     19   the week beginning September 26, 2020?
20   through the rest of the month. What would you       20      A. I couldn't tell you definitive. I
21   say the rate is for the rest of July, so            21   have seen this document a couple of times, so I
22   starting with July 11th for extra trips on          22   don't know the last time for this particular
23   average per day?                                    23   one. It would have been in the last couple of
24       A. Five to 700.                                 24   weeks.
25           MS. FAJANA: Alex, you can take this         25      Q. What does this document show?
                                                                                        33 (Pages 126 - 129)
                                        Veritext Legal Solutions
212-267-6868                                                                                    516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 11 of 13


                                            Page 130                                               Page 132
 1                Cintron - Fajana                   1                   Cintron - Fajana
 2       A. Got rid of the headers, you don't        2      Saturday was September 26th, so that would be
 3   need to go there, but basically it's showing    3      through October 2nd?
 4   the by week scores for market documents, which 4          A. That's correct.
 5   is first class mail, US marketing mail and      5              MS. FAJANA: Could we just scroll up
 6   periodicals.                                    6         a little bit, Alex, so we could see the
 7       Q. What do the scores show?                 7         last row as well. Sorry, scroll down
 8       A. The service performance of that          8         because its cut off on my screen for some
 9   particular product.                             9         reason. That's great. Thank you.
10       Q. So looking at the column that says      10         Q. So let's take a look at the scores
11   first class mail, is it fair to say that the   11      for the past few weeks. Just looking at first
12   score reflects the rate at which the postal    12      class mail, which is the first column, so what
13   service delivers first class mail on time?     13      was the service performance score for the week
14       A. 91.76 against the standard, yes, on     14      beginning September 5th?
15   time.                                          15         A. 88.74.
16       Q. Against the standard of?                16         Q. And the week beginning
17       A. The service score would be              17      September 12th?
18   91.76 percent for first class mail.            18         A. 86.75.
19       Q. So looking at that row for first        19         Q. The week beginning September 19th?
20   class mail, what does that mean in relation to 20         A. 84.23.
21   the service standards that we were just        21         Q. And the final week beginning
22   discussing?                                    22      September 26th?
23       A. I mean overall it means that            23         A. 85.97.
24   8.24 percent of the mail was delivered later   24         Q. So is it correct to say that these
25   than the expected standard.                    25      service scores for the month of September have
                                            Page 131                                               Page 133
 1                Cintron - Fajana                      1                 Cintron - Fajana
 2           MS. CHUNG: Can we go off the record        2   remained below the Postal Service standard for
 3       for a minute?                                  3   first class mail?
 4           MS. FAJANA: Fran, yes, let's go off        4       A. Yes, it would be fair to say the
 5       the record.                                    5   whole year was underneath the service standard.
 6           (Time noted: 11:33 a.m.)                   6       Q. I'm just asking about the last four
 7           (Brief recess taken.)                      7   weeks of September.
 8           (Time noted: 11:35 a.m.)                   8       A. Yes.
 9           MS. FAJANA: Can we go back on the          9       Q. Let's scroll up and take a look at
10       record please, Fran.                          10   scores from January to June. Right here we
11           Can we, Alex, can you please scroll       11   have scores from the week starting January 4th
12       to the bottom so we can see the last          12   through the week of May 30, 2020.
13       several rows in this document which           13           Is it accurate that the scores for
14       reflects service scores for the past          14   September are lower on average than the scores
15       several weeks; is that correct,               15   here for the first five months of the year?
16       Mr. Cintron?                                  16       A. On average, yes.
17           THE WITNESS: Yes.                         17           MS. FAJANA: So, Alex, can we scroll
18   BY MS. FAJANA:                                    18       down and look at the month of June as
19       Q. Just to be clear, my understanding         19       well.
20   is that this data for the last row reflects       20       Q. So just looking at the month of
21   mail delivered from September 26th through the    21   June, those four weeks, is it fair to say that
22   following Friday; is that correct?                22   scores in September were also lower than
23       A. I'll just validate that date, but          23   service scores for the month of June?
24   yes, we run our week from Saturday to Friday.     24       A. Yes. You are just asking for first
25       Q. Just looking at the calendar,              25   class, right?
                                                                                     34 (Pages 130 - 133)
                                      Veritext Legal Solutions
212-267-6868                                                                                516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 12 of 13


                                              Page 158                                                Page 160
 1               Cintron - Fajana                         1                 Cintron - Fajana
 2      Q. So, Mr. Cintron, have you taken any            2      Trump case, but I did want to ask whether
 3   steps to ensure compliance with the Order that       3      plaintiff counsel in either the Vote
 4   was issued in our case?                              4      Forward case or the Richardson case had
 5           MS. ECHOLS: I'm going to object to           5      questions that they also wanted to ask and
 6      the extent that this calls for Mr. Cintron        6      I would just ask that you designate
 7      to disclose any conversations he's had            7      whether you are asking those questions in
 8      with counsel regarding this or any other          8      Mr. Cintron's capacity as a 30(b)(6)
 9      legal matter related to this injunction or        9      witness or a 30(b)(1)?
10      other injunctions.                               10            MS. BURGESS: This is Emily Burgess
11      Q. You can answer.                               11      for the Richardson plaintiffs. We don't
12           MS. ECHOLS: Or to the extent that           12      have any questions.
13      it also may disclose any deliberative            13            MS. FAJANA: I believe unless anyone
14      process. Go ahead, Mr. Cintron.                  14      else has further questions, that this will
15      A. Other than again through my own               15      conclude the deposition of Robert Cintron
16   organization, any communications we would have      16      for today.
17   pushed down as part of a stand-up talk that         17            Mr. Cintron, thank you very much for
18   would have gone out to the organization, we         18      your time today.
19   would have pushed that down through again the       19            MS. ECHOLS: I would like to take a
20   whole organization which would have included        20      brief break and maybe if we could have,
21   any of my folks around any of these items.          21      I'll just say five minutes just to check
22           So if that's what you are asking,           22      in, make sure we don't have any follow-up.
23   then to that extent I would say yes.                23            MS. FAJANA: Well, I think actually
24      Q. I think I'm not quite clear on your           24      that another plaintiff's counsel is
25   answer because you're speaking in a                 25      prepared to ask a few more questions.
                                              Page 159                                                Page 161
 1               Cintron - Fajana                         1              Cintron - Fajana
 2   conditional. So did you take any steps to            2          MS. ECHOLS: I'm sorry, who is that?
 3   ensure compliance with this Order that was           3          MS. CHUNG: Hello. This is Habin
 4   issued in this specific case?                        4      Chung for Vote Forward. If I can ask a
 5      A. I didn't see --                                5      few questions. I'm happy to take a break
 6          MS. ECHOLS: Note my objection. Go             6      if you would like to take a few moments
 7      ahead.                                            7      right now. I'm happy to do it.
 8      A. I did not -- again, maybe I'm                  8          MS. ECHOLS: No, no. I'm sorry. I
 9   confusing your question. I did not see               9      missed the -- I thought the call for more
10   anything here that we did not ban late trips        10      questions was over for both Vote Forward
11   and extras which would have been in my area of      11      and for Richardson. Let's go ahead. I'm
12   responsibility. We did not do that and as           12      sorry.
13   such, there wasn't anything to change. We are       13          MS. CHUNG: Of course.
14   not banning them. We run them every day. We         14   EXAMINATION BY MS. CHUNG:
15   run them every day to day.                          15      Q. Hello, Mr. Cintron. I'm Habin
16      Q. Okay, understood.                             16   Chung. I'm counsel for Vote Forward. Thank
17          MS. FAJANA: Fran, can we please              17   you for your time again. I just had a few more
18      take a short five minute break.                  18   questions following up on the questions from
19          (Time noted: 12:57 p.m.)                     19   the NYAG's office.
20          (Brief recess taken.)                        20          So after the second most break we
21          (Time noted: 1:04 p.m.)                      21   had, basically after the lunch break, the
22          MS. FAJANA: Fran, can we go back on          22   counsel from NYAG asked you a series of
23      the record, please.                              23   questions relating to performance scores in
24          So that concludes the questioning on         24   your individual capacity so as a 30(b)(1)
25      behalf of the plaintiffs in the New York v       25   witness.
                                                                                       41 (Pages 158 - 161)
                                        Veritext Legal Solutions
212-267-6868                                                                                  516-608-2400
     Case 1:20-cv-02262-EGS Document 66-4 Filed 10/22/20 Page 13 of 13


                                               Page 174
 1
 2
 3             CERTIFICATE
 4         I, FRAN INSLEY, hereby certify that the
 5   Deposition of ROBERT CINTRON was held before me
 6   on the 15th day of October, 2020; that said
 7   witness was duly sworn before the commencement
 8   of testimony; that the testimony was taken
 9   stenographically by myself and then transcribed
10   by myself; that the party was represented by
11   counsel as appears herein;
12         That the within transcript is a true
13   record of the Deposition of said witness;
14         That I am not connected by blood or
15   marriage with any of the parties; that I am not
16   interested directly or indirectly in the
17   outcome of this matter; that I am not in the
18   employ of any of the counsel.
19         IN WITNESS WHEREOF, I have hereunto set
20   my hand this 16th day of October, 2020.
21
22
23
         <%12112,Signature%>
24       ------------
25          FRAN INSLEY
                                               Page 175
 1
 2       VERITEXT LEGAL SOLUTIONS
 3 NAME OF CASE: STATE OF NY v. TRUMP
   DATE OF DEPOSITION: October 15, 2020
 4 NAME OF DEPONENT: ROBERT CINTRON
 5 PAGE LINE(S)      CHANGE         REASON
 6 ____|_________|_________________|______________
 7 ____|_________|_________________|______________
 8 ____|_________|_________________|______________
 9 ____|_________|_________________|______________
10 ____|_________|_________________|______________
11 ____|_________|_________________|______________
12 ____|_________|_________________|______________
13 ____|_________|_________________|______________
14 ____|_________|_________________|______________
15 ____|_________|_________________|______________
16 ____|_________|_________________|______________
17 ____|_________|_________________|______________
18 ____|_________|_________________|______________
19 ____|_________|_________________|______________
20             ________________________
                 ROBERT CINTRON
21 SUBSCRIBED AND SWORN TO BEFORE ME
   THIS___DAY OF ____________, 20__.
22
23
24 (NOTARY PUBLIC) MY COMMISSION EXPIRES:
25

                                                                    45 (Pages 174 - 175)
                                         Veritext Legal Solutions
212-267-6868                                                              516-608-2400
